 


110 HR 316 IH: To direct the Secretary of Agriculture to convey to the village of Santa Clara, the city of Bayard, or the county of Grant, in the State of New Mexico, in tracts of not less than 40 acres, at market price at its present state of use as agricultural grazing lands as determined by the Secretary, for business and community development, and for other purposes.
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 316 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mr. Pearce introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To direct the Secretary of Agriculture to convey to the village of Santa Clara, the city of Bayard, or the county of Grant, in the State of New Mexico, in tracts of not less than 40 acres, at market price at its present state of use as agricultural grazing lands as determined by the Secretary, for business and community development, and for other purposes. 
 
 
1.Conveyance of land 
(a)In generalSubject to this Act, the Secretary of Agriculture (hereafter in this Act referred to as the Secretary) shall convey the lands described in subsection (b) to one or more eligible buyers for the purpose of business and community development. 
(b)Land describedThe lands to be conveyed under subsection (a) are the following lands that were formerly part of the Fort Bayard Military Reservation, Grant County, New Mexico, comprising approximately 1499 acres, and are situated in sections:  Township 17 South, Range 12 West, New Mexico Principal Meridian.  Section 30, all within the former Fort Bayard Military Reservation (31 acres more or less).  Section 31, all within the former Fort Bayard Military Reservation (155 acres more or less).  Township 17 South, Range 13 West, New Mexico Principal Meridian.  Section 34, all within the former Fort Bayard Military Reservation (584 acres more or less).  Section 35, all within the former Fort Bayard Military Reservation less lands conveyed under other Federal authorities to the Village of Central (Santa Clara), and the State of New Mexico (216 acres more or less). Section 36, all within the former Fort Bayard Military Reservation (513 acres more or less).  
(c)Eligible buyersFor the purposes of this Act, eligible buyers are the village of Santa Clara, the city of Bayard, and the county of Grant, in the State of New Mexico. 
2.ConditionsIn making the conveyance under section 1, the Secretary— 
(1)shall sell the land in tracts of not less than 40 acres; 
(2)shall require as consideration for the land the market price of the land in its present state of use as agricultural grazing lands as determined by the Secretary; 
(3)shall protect all valid existing rights; 
(4)shall reserve easements for existing facilities such as roads, telephone lines, pipelines, electric power transmission lines, or other facilities or improvements in place; 
(5)shall reserve such easements for roads as the Secretary of Agriculture finds necessary to assure access to lands of the United States or to meet public needs; and 
(6)may contain such additional terms, conditions, reservations, and restrictions as may be determined by the Secretary to be necessary to protect the interests of the United States. 
3.Approval of all parties required for conveyanceThe Secretary shall not make a conveyance under this Act to any one of the eligible buyers, without written approval of the two nonacquiring eligible buyers. 
4.Historic or prehistoric sitesIf historic or prehistoric cultural properties are located upon the lands to be conveyed, the Secretary shall be responsible for the costs and recovery of these sites and shall do so in a timely manner so as not to unduly restrict future use of the selected lands by the acquiring party. The Secretary may, at the Secretary’s discretion, use a deed reservation to retain historic or prehistoric properties in the ownership of the United States instead of site recovery, if agreeable to the acquiring party. 
5.Sale of mineral interestsUpon application by the acquiring party, all the undivided mineral interest of the United States in any parcel or tract sold pursuant to this Act shall be conveyed to the acquiring party or its successor in title by the Secretary of the Interior. In areas where the Secretary of the Interior determines that there is no active mineral development or leasing, and that the lands have no mineral value, the mineral interests covered by a single application shall be sold for a consideration of $1. In other areas the mineral interests shall be sold at the fair market value thereof as determined by the Secretary of the Interior after taking into consideration such appraisals as the Secretary of the Interior deems necessary or appropriate. 
6.Administrative costs 
(a)Deposit and paymentEach application for a conveyance to be made under this Act shall be accompanied by a nonrefundable deposit to be applied to related administrative costs as determined by the Secretary of the Interior. If the conveyance is made pursuant to an application, the applicant shall pay to the Secretary of the Interior the full administrative costs, less the deposit. If a conveyance is not made pursuant to the application, the deposit shall constitute full satisfaction of such administrative costs notwithstanding that the administrative costs exceed the deposit. 
(b)DefinitionFor the purposes of this Act, the term administrative costs  includes, in addition to other items, all costs that the Secretary of the Interior determines are included in a determination of— 
(1)the mineral character of the land in question; and 
(2)the fair market value of the mineral interest. 
7.Amounts paid into TreasuryAmounts paid to the Secretary of the Interior under this Act shall be paid into the Treasury of the United States as miscellaneous receipts. 
 
